Name: Commission Regulation (EC) No 819/98 of 17 April 1998 on the supply of milk products as food aid
 Type: Regulation
 Subject Matter: processed agricultural produce;  economic policy;  Asia and Oceania;  cooperation policy
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 116/1718. 4. 98 COMMISSION REGULATION (EC) No 819/98 of 17 April 1998 on the supply of milk products as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid management and special operations in support of food security (1), and in particular Article 24(1)(b) thereof, Whereas the abovementioned Regulation lays down the list of countries and organisations eligible for Community aid and specifies the general criteria on the transport of food aid beyond the fob stage; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated milk powder to certain beneficiaries; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EC) No 2519/97 of 16 December 1997 laying down general rules for the mobilisation of products to be supplied pursuant to Council Regulation (EC) No 1292/96 as Community food aid (2); whereas it is necessary to specify the time limits and conditions of supply to determine the resultant costs, HAS ADOPTED THIS REGULATION: Article 1 Milk products shall be mobilised in the Community, as Community food aid for supply to the recipient listed in the Annex, in accordance with Regulation (EC) No 2519/97 and under the conditions set out in the Annex. The tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 April 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 166, 5. 7. 1996, p. 1. (2) OJ L 346, 17. 12. 1997, p. 23. ¬ ¬EN Official Journal of the European CommunitiesL 116/18 18. 4. 98 ANNEX LOTS A, B, C, D and E 1. Action Nos: 132/97 (A); 133/97 (B); 134/97 (C); 135/97 (D); 136/97 (E) 2. Beneficiary (2): UNRWA, Supply division, Amman Office, PO Box 140157, Amman, Jordan telex 21170 UNRWA JC; fax (962-6) 86 41 27 3. Beneficiarys representative: UNRWA Field Supply and Transport Officer A and E: PO Box 19149, Jerusalem, Israel (tel. (972-2) 589 05 55; telex 26194 UNRWA IL; fax 58 16 56 4) B: PO Box 947, Beirut, Lebanon (tel. (961-1) 840 46 09; telefax 603 683) C: PO Box 4313, Damascus, Syria (tel. (963-11) 613 30 35; telex 412006, UNRWA SY; fax 61 33 04 7) D: PO Box 484, Amman, Jordan (tel. (962-6) 74 19 14/77 22 26; telex 23402 UNRWA JFO JO; telefax 74 63 61) 4. Country of destination: A and E: Israel (A: Gaza; E: West Bank); B: Lebanon; C: Syria; D: Jordan 5. Product to be mobilised: whole milk powder 6. Total quantity (tonnes net): 547 7. Number of lots: 5 (A: 203 tonnes; B: 111 tonnes; C: 58 tonnes; D: 102 tonnes; E: 73 tonnes) 8. Characteristics and quality of the product (3) (5) (8): see OJ C 114, 29.4.1991, p. 1 (I.C.(1)) 9. Packaging (7): see OJ C 267, 13.9.1996, p. 1 (6.1 A, B and C.2) 10. Labelling or marking (6): see OJ C 114, 29.4.1991, p. 1 (I.C.(3))  Language to be used for the markings: English  Supplementary markings: FOR FREE DISTRIBUTION lot D: Expiry date . . . (date of manufacture plus 9 months) 11. Method of mobilisation of the product: the Community market The whole milk powder must be manufactured after the award of the tender 12. Specified delivery stage: A, C and E: free at port of landing  container terminal (9); B and D: free at destination (9) 13. Alternative delivery stage: free at port of shipment 14. (a) Port of shipment:  (b) Loading address:  15. Port of landing: A and E: Ashdod; C: Lattakia 16. Place of destination: UNRWA warehouse in Beirut (B) and Amman (D)  port or warehouse of transit:   overland transport route:  17. Period or deadline of supply at the specified stage:  first deadline: A, C and E: 5.7.1998; B and D: 12.7.1998  second deadline: A, C and E: 19.7.1998; B and D: 26.7.1998 18. Period or deadline of supply at the alternative stage:  first deadline: 8  21.6.1998  second deadline: 22.6  5.7.1998 19. Deadline for the submission of tenders (at 12 noon, Brussels time):  first deadline: 4.5.1998  second deadline: 18.5.1998 20. Amount of tendering guarantee: ECU 20 per tonne 21. Address for submission of tenders and tendering guarantees (1): Bureau de laide alimentaire, Attn Mr T. Vestergaard, BÃ ¢timent Loi 130, bureau 7/46, rue de la Loi/Wetstraat 200, B-1049 Bruxelles/Brussel telex 25670 AGREC B; fax (32 2) 296 70 03/296 70 04 (exclusively) 22. Export refund (4): refund applicable on 14.4.1998, fixed by Commission Regulation (EC) No 719/98 (OJ L 100, 1.4.1998, p. 13) ¬ ¬EN Official Journal of the European Communities L 116/1918. 4. 98 Notes: (1) Supplementary information: AndrÃ © Debongnie (tel. (32 2) 295 14 65) Torben Vestergaard (tel. (32 2) 299 30 50). (2) The supplier shall contact the beneficiary or its representative as soon as possible to establish which consignment documents are required. (3) The supplier shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine-131 levels. (4) Commission Regulation (EC) No 259/98 (OJ L 25, 31.1.1998, p. 39), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 22 of this Annex. (5) The supplier shall supply to the beneficiary or its representative, on delivery, the following documents:  health certificate issued by an official entity stating that the product was processed under excellent sanitary conditions which are supervised by qualified technical personnel. The certificate must state the temperature and duration of the pasteurisation, the temperature and duration in the spray-drying- tower and the expiry date for consumption,  veterinary certificate issued by an official entity stating that the area of production of raw milk had not registered foot-and-mouth disease nor any other notifiable infectious/contagious disease during the 12 months prior to the processing. (6) Notwithstanding OJ C 114, point I. A (3) (c) is replaced by the following: the words European Com- munity . (7) Shipment to take place in 20-foot containers: Lots A, C and E: The contracted shipping terms shall be considered full liner terms (liner in/liner out) free port of landing container yard and is understood to cover 15 days  Saturdays, Sundays and official public and religious holidays excluded  free of container detention charges at the port of discharge taken from the day/time of the arrival of the vessel. The 15 day period should be clearly marked on the bill of lading. Bona fide detention charges levied in respect of container detention(s) in excess of the said 15 days as detailed above will be born by UNRWA. UNRWA shall not pay/not be charged any container deposit fees. After take-over of the goods at the delivery stage, the recipient will bear all costs of shifting the containers for destuffing outside the port area and of returning them to the container yard. Ashdod: consignment to be stowed in 20-foot containers containing not more than 17 tonnes each, net. (8) Lot C: The health certificate and the certificate of origin must be signed and stamped by a Syrian Consu- late, including the statement that consular fees and charges have been paid. (9) In addition to the provisions of Article 14(3) of Regulation (EC) No 2519/97, vessels chartered shall not appear on any of the four most recent quarterly lists of detained vessels as published by the Paris Memo- randum of Understanding on Port State Control (Council Directive 95/21/EC, (OJ L 157, 7.7.1995, p. 1)).